January 11, 2008


Mr. Bruce Wayne Houser
#460890
3060 FM 3514
Beaumont, TX 77705
Mr. Kenneth W. McElveen
115 W. Main Room 101
Edna, TX 77957-2799

RE:   Case Number:  06-0504
      Court of Appeals Number:  13-05-00426-CV
      Trial Court Number:  05-2-12515

Style:      BRUCE WAYNE HOUSER
      v.
      KENNETH W. MCELVEEN, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharon Mathis     |
|   |Whittley              |
|   |Ms. Cathy Wilborn     |